WG Joel Wiener, CPA Wiener Goodman & Company, P.C. Certified Public Accountants & Consultants Gerald Goodman, CPA One Industrial Way West Building A Eatontown, NJ 07724 P: (732) 544-8111 F: (732) 544-8788 E-mail: tax@wgpc.net Memberships: PCPS of AICPA American Institute of CPA New Jersey Society of CPA Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors PeopleString Corporation We consent to the inclusion in this Registration Statement of Amendment 1 to Form S-1 filed with the SEC (the “Registration Statement”), of our report dated January 4, 2010, relating to the balance sheet of PeopleString Corporation as of June 30, 2009, and the related statements of operations, stockholders’ equity, and cash flows for the period from January 2, 2009 (inception) through June 30, 2009 appearing in the Prospectus, which is a part of such Registration Statement.We also consent to the reference to our firm under the caption “Experts” in such Registration Statement. Wiener, Goodman & Company, P.C. Eatontown, New Jersey January
